DAWKINS, J.
Plaintiff in the case of Pawnee Land & Lumber Company v. Adraste Lafleur, Assessor, et al., proceeded by rule against the clerk of court of the parish of Evangeline, to compel the return of the amount of costs paid by it as plaintiff in said suit. Plaintiff had previously sued the assessor and others for the annulment of its assessment, which cause was decided adversely to it in the district court; but, on appeal, the judgment of the lower court had been reversed, and the defendants cast for the costs of both courts. Plaintiff then attempted to proceed by rule in the same case against the clerk for a recovery of his costs, which had been paid in the prosecution of the suit. The amount claimed was $158.74.
Several exceptions were filed by the defendant in rule in the lower court, including the plea of res adjudicata, which latter plea was sustained, and the suit dismissed.
[1, 2] On the threshold of the matter, we are met with, the proposition that this court is without jurisdiction ratione materise to consider this appeal. Const, art. 85. It is not a question of the interpretation of our judgment, because that is clear to the point that defendants shall pay the costs of' both courts, and plaintiff has its appropriate remedy to enforce that judgment, but purely an *599effort to recover from the clerk the sum claimed as paid in error, or because of some legal liability on his part. We can take cognizance of cases only in which the amount claimed is in excess of $2,000. We are forced to notice this want of jurisdiction ex offi> cio. Garland’s O. P. art. 92, and authorities ■there cited.
It is therefore ordered that this case be and the same is hereby transferred to the Court of Appeal for the First Circuit, to be proceeded with according to law; appellant to pay costs of this appeal.